UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUERPURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 Commission File Number 000-26495 CYREN Ltd. (Translation of Registrant’s name into English) 1 Sapir Road, 5thFloor, Beit Ampa, P.O. Box 4014, Herzliya 46140, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F☒Form 40-F☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On February 19, 2014, the Registrant issued a press release announcing the completion of its official name change from Commtouch Software Ltd. to CYREN Ltd. The shares of the Registrant will continue to trade under the symbol CTCH on the NASDAQ exchange and the Tel Aviv Stock Exchange (TASE) until its new trading symbol is approved, which the company expects will occur later this month. The new trading symbol for both financial markets and CUSIP (Committee of Uniform Security Identification Procedures) number will be announced in a separate press release. A copy of the press release is annexed hereto as Exhibit 1 and incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CYREN Ltd. (Registrant) Date: February 19, 2014 By /s/ Brian Briggs Brian Briggs Chief Financial Officer
